DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed02/03/2022.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 12/23/2019 and Interview Summary conducted on 10/03/2021.
Applicant’s arguments, see pages 11 and 12, filed 12/23/2019, with respect to claims 1-4, 7-10 16, 19, 21, 28, 30-32, and 34 have been fully considered and are persuasive.  The rejection of claims 1-4, 7-10 16, 19, 21, 28, 30-32, and 34 has been withdrawn. 
The Amendments to Claims 4, 16, 21, and 28, filed 12/23/2019, are acknowledged and accepted.
The Cancellation of Claims 5-6, 11-15, 17-18, 20, 22-27, 29, 33, and 35-94, filed 12/23/2019, are acknowledged and accepted.

	
Reasons for Allowance
Allowable Subject Matter
Claims 1-4, 7-10, 16, 19, 21, 28, 30-32, and 34 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an electrochromic device having all the claimed features of applicant's instant invention, specifically including: electrochromic layer comprising a cathodically tinting electrochromic material; and a counter electrode layer also disposed on or over the substrate, said counter electrode layer comprising (a) a first sublayer comprising a first anodically tinting material, and (b) a second sublayer comprising a second anodically tinting material, wherein the first and second anodically tinting materials have different compositions but each comprise an oxide of at least one transition metal, and wherein the first sublayer is disposed between the electrochromic layer and the second sublayer, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kozlowski et al. (2020/0050072) discloses an electrochromic device with cathodic and anodic layers but does not beat the present applications date of 03/31/2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872